         Case 1:18-cr-00373-RJS Document 854 Filed 08/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


        -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 DEVONTAE NEWTON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On September 25, 2020, the Court sentenced Defendant Devontae Newton to 72 months’

imprisonment, with credit for time served, to be followed by five years’ supervised release. (Doc.

No. 728.) On January 15, 2021, the Court received a letter from Newton in which he moved for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 776.) The Court denied that

motion for compassionate release on January 29, 2021. (Doc. No. 781.) By the attached letter,

which is dated August 3, 2021 and was received by the Court on August 13, 2021, Newton again

moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth below,

the motion is denied.

       “The Court ‘may not modify a term of imprisonment once it has been imposed except

pursuant to statute.’” United States v. Felix, No. 12-cr-322 (RJS), 2020 WL 4505622, at *1

(S.D.N.Y. Aug. 4, 2020) (quoting United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL

1700032, at *1 (S.D.N.Y. Apr. 8, 2020)). “Section 3582(c)(1)(A) provides one such exception,

often referred to as ‘compassionate release.’” Id. “Through that provision, the Court may ‘reduce’

a defendant’s sentence where ‘extraordinary and compelling reasons warrant such a reduction,’

and such relief would be consistent with both the factors in 18 U.S.C. § 3553(a) and ‘applicable
         Case 1:18-cr-00373-RJS Document 854 Filed 08/23/21 Page 2 of 5




policy statements issued by the Sentencing Commission.’”                Id.   (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

       As noted in the Court’s January 29, 2021 order, the § 3553(a) factors weigh strongly against

granting early release. In particular, (i) “the nature and circumstances of the offense,” (ii) “the

need for the sentence imposed to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense,” (iii) the need to “afford adequate deterrence

to criminal conduct,” and (iv) the need “to protect the public from further crimes of the defendant,”

all support leaving Newton’s recently imposed sentence intact.

       In this new letter motion, Newton asserts that much has changed since the Court ruled on

his previous motion. Specifically, he says that he has been prescribed medication because his

blood pressure is high for a 22-year-old; he has been experiencing swelling in his legs and feet; he

is taking allergy medication; and he is at a high risk of catching the Delta variant of the COVID-

19 virus. But even assuming all of these facts to be true, they do not alter the balance of § 3353(a)

factors. The reasons that the Court gave for imposing a 72-month sentence are just as applicable

today as they were in September 2020. And while it is true that the ongoing pandemic has caused

additional restrictions to be placed on BOP facilities, the Court specifically considered that fact

and relied on it in imposing a below-Guidelines sentence in September 2020 (Doc. No. 772 at 41)

and in denying Newton’s previous motion for compassionate release in January 2021 (Doc. No.

781 at 5).




                                                 2
          Case 1:18-cr-00373-RJS Document 854 Filed 08/23/21 Page 3 of 5




         Accordingly, because the Court remains convinced that Newton’s 72-month sentence is

appropriate in light of the § 3553(a) factors, and that granting Newton’s request for compassionate

release would undermine the objectives of sentencing, Newton’s motion for compassionate release

is respectfully DENIED. The Clerk of Court is directed to mail a copy of this order to Newton.

SO ORDERED.

Dated:         August 23, 2021
               New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                3
Case 1:18-cr-00373-RJS Document 854 Filed 08/23/21 Page 4 of 5
Case 1:18-cr-00373-RJS Document 854 Filed 08/23/21 Page 5 of 5
